TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00499-CV



                                       Wen Chu, Appellant

                                                  v.

                                    Albert’s Towing, Appellee



            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-08-005573, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Wen Chu, acting pro se, filed an appeal from a judgment in favor of appellee

Albert’s Towing. On October 15, 2008, this Court notified appellant that his brief was overdue. One

week later, appellant placed a telephone call to this Court, stating that he wanted to check the status

of his case and denying that he received the October 15 notice.

               This Court notified appellant on December 11, 2008, that his brief remained overdue

and that this appeal was subject to dismissal for want of prosecution if he did not respond by

December 22, 2008, with a reasonable explanation for his failure to file the brief. See Tex. R. App.

P. 38.8(a)(1). The deadline has passed, and appellant has not responded to this Court’s notice.
              This appeal is dismissed for want of prosecution. See Tex. R. App. P. 42.3(b), (c).




                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Prosecution

File: December 31, 2008




                                               2